                   Case 4:18-cv-05999-JSW Document 50 Filed 08/01/19 Page 1 of 3



 1   SEYFARTH SHAW LLP
     William J. Dritsas (SBN 97523)
 2   wdritsas@seyfarth.com
     560 Mission Street, 31st Floor
 3   San Francisco, CA 94105-2930
     Telephone: (415) 397-2823
 4   Facsimile: (415) 397-8549

 5   SEYFARTH SHAW LLP
     Timothy M. Rusche (SBN 230036)
 6   trusche@seyfarth.com
     Zaher Lopez (SBN 272293)
 7   zlopez@seyfarth.com
     601 S. Figueroa Street, Suite 3300
 8   Los Angeles, California 90017
     Telephone: (213) 270-9600
 9   Facsimile: (213) 270-9601
10   SEYFARTH SHAW LLP
     Michael W. Kopp (206385)
11   mkopp@seyfarth.com
     400 Capitol Mall, Suite 2350
12   Sacramento, California 95814
     Telephone: (916) 448-0159
13   Facsimile: (916) 558-4839

14   Attorneys for Defendants
     TESORO REFINING & MARKETING COMPANY LLC;
15   ANDEAVOR LLC (formerly Andeavor); ANDEAVOR
     LOGISTICS LP
16

17                                     UNITED STATES DISTRICT COURT

18                    NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION

19    DEREK L. MCGHEE, on behalf of himself and         Case No. 4:18-cv-05999-JSW
      others similarly situated,
20                                                      DEFENDANTS’ ADMINISTRATIVE
                           Plaintiff(s),                MOTION TO CONSIDER WHETHER
21                                                      CASES SHOULD BE RELATED
               v.                                       PURSUANT TO CIVIL LOCAL RULE 3-
22                                                      12
      TESORO REFINING & MARKETING
23    COMPANY LLC; ANDEAVOR; ANDEAVOR
      LOGISTICS LP; and DOES 1 to 100, inclusive,
24                                                      Complaint Filed: August 17, 2018
                           Defendants.                  Amended Complaint Filed: February 14, 2019
25

26

27

28
                                                    1
                      DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER RELATING CASES
     58258804v.2
                   Case 4:18-cv-05999-JSW Document 50 Filed 08/01/19 Page 2 of 3



 1   TO THE COURT, PLAINTIFF, AND HIS ATTORNEYS OF RECORD:

 2            Defendants Tesoro Refining & Marketing Company LLC, Andeavor LLC (formerly Andeavor),

 3   and Andeavor Logistics LP (collectively “Tesoro”) hereby file an administrative motion to consider

 4   whether to relate cases pursuant to Northern District Local Rule 3-12, and state that the below-identified

 5   action newly pending in the United States District Court for the Northern District of California (a)

 6   appears to allege similar claims against Tesoro on behalf of overlapping groups of employees; and (b) is

 7   likely to result in an unduly burdensome duplication of labor and expense or potentially conflicting

 8   results if the cases are litigated before different judges. Tesoro’s representations made in this Notice are

 9   solely for the purpose of complying with Local Rule 3-12.

10            Derek McGhee filed this putative class action on August 17, 2018 in Contra Costa County

11   Superior Court. This putative class includes employees at Tesoro’s Martinez refinery who are

12   “operators” and “maintenance” workers.

13            McGhee alleges, among other things, that Tesoro (i) failed to compensate employees for time

14   spent “on-call” when they supposedly could not engage in personal activities, (ii) failed to pay wages

15   due upon termination of employment, (iii) provided inaccurate wage statements; and (iv) engaged in

16   unfair competition. Tesoro removed the action to federal court and filed a motion to dismiss on March

17   15, 2019, which is set for hearing on October 25, 2019.

18            Tesoro is aware of the following newly filed action:

19            Janice Wood, Anthony Alfaro, and Aaron Dietrich, on behalf of themselves and others
              similarly situated, v. Marathon Refining Logistics Services LLC, et. al., United States District
20            Court for the Northern District of California, Case No. 3:19-cv-04287-LB

21            Janice Wood, Anthony Alfaro, and Aaron Dietrich (collectively the “Wood Plaintiffs”) filed a

22   putative class action complaint against Marathon Refining Logistics Services LLC (“Marathon”) on

23   June 24, 2019 in Contra Costa County Superior Court. Marathon is a successor of Tesoro Refining &

24   Marketing Company LLC and now is the employer of “operators” and “maintenance” workers who

25   work at the Martinez refinery. Therefore, this putative class, like that in Wood, includes employees at the

26   Martinez refinery who are “operators” and “maintenance” workers who were employed by Tesoro

27   Refining & Marketing Company LLC.

28
                                                         2
                      DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER RELATING CASES
     58258804v.2
                   Case 4:18-cv-05999-JSW Document 50 Filed 08/01/19 Page 3 of 3



 1             The Wood Plaintiffs, like McGhee allege that Marathon (i) failed to compensate employees with

 2   reporting-time pay when they were “on-call” and supposedly prevented from engaging in personal

 3   activities, (ii) failed to pay wages due upon termination of employment, (iii) provided inaccurate wage

 4   statements, and (iv) engaged in unfair competition. Marathon removed the action to federal court and

 5   intends to file a motion to dismiss, which will be predicated, in part, on the same arguments as the

 6   pending motion to dismiss in McGhee.

 7             Accordingly, the McGhee action and the Wood action allege claims on behalf of overlapping

 8   groups of employees (operators and maintenance workers at Tesoro’s, and now Marathon’s, Martinez

 9   refinery). Further, both putative class actions base their compensation claims on periods employees
10   spend “on-call” and they allege the same derivative claims for allegedly unpaid final wages, deficient

11   wage statements, and unfair competition. Accordingly, both litigations will involve (i) the adjudication

12   of whether operators and maintenance workers at the Martinez refinery are owed compensation for

13   periods when they were “on-call,” (ii) the resolution of similar motions to dismiss, (iii) the

14   determination of similar motions for class certification, and (iv) the adjudication of similar derivative

15   claims.

16    DATED: August 1, 2019                                  Respectfully submitted,
17                                                           SEYFARTH SHAW LLP
18

19                                                           By:
                                                                 Timothy M. Rusche
20
                                                             Attorneys For Defendants
21                                                           TESORO REFINING & MARKETING
                                                             COMPANY LLC; ANDEAVOR LLC
22                                                           (FORMERLY ANDEAVOR); ANDEAVOR
                                                             LOGISTICS LP
23

24

25

26

27

28
                                                         3
                      DEFENDANTS’ ADMINISTRATIVE MOTION TO CONSIDER RELATING CASES
     58258804v.2
